DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
Claims 9-18 are currently pending.  This is the first Office Action on the merits of the claims.  


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.    



Election/Restrictions
In the reply dated March 26, 2021, Applicants elected the following species: 
Copolymer structure: comprising the following units 

    PNG
    media_image1.png
    99
    118
    media_image1.png
    Greyscale
	where R2 = methyl, 


    PNG
    media_image2.png
    126
    116
    media_image2.png
    Greyscale
	where R1 = methyl, A = -(CH2)3-O-CH2CH(OH)CH2-, E = Ser, 


    PNG
    media_image3.png
    88
    106
    media_image3.png
    Greyscale
		where all R3 = methyl
The election was made with traverse on the basis that the claims require either the combination of a structural unit W and structural unit U (silane unit) or a structural unit of formula III (silylated amino acid and formula IV(silane unit) as recited in claim 13.  All of the structural units are closely related structurally and functionally such that there is significant overlap with respect to search and examination issues, so there is no undue burden on the Examiner to examine all of the claimed species.
This traversal is unpersuasive.  As explained in the Restriction Requirement of January 26, 2021, the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
                (A) all alternatives have a common property or activity; AND
                (B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

                The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
                The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The microcapsule and cosmetic are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  A microcapsule does not share a common structure and do not belong to a recognized class of chemicals as a cosmetic.
The structural units U, W and formula III are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  The structural unit in U of 1a does not share a common structure nor belong in a recognized class of chemicals as the silyl group of Formula III.
Although the chemical compounds of the alpha amino acids share a common structure of an amino group attached to a carboxylic group, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of the alkyl portion.   


Claims 9-12 and 17 are examined on their merits in light of the elected species.







Information Disclosure Statement
The Information Disclosure Statements filed November 29, 2018 and October 9, 2020 have been considered.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 9-12 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over IIMURA (U.S. 2010/0310496; Pub. Dec. 9, 2010)(10/9/2020 IDS) in view of Yoshioka et al. JP 2015/054841 (3/23/2015) and Cavazutti et al. US 2013/0280198 (10/24/2013).   (All citations to Yoshioka are to the enclosed machine translation).
Iimura discloses amino acid-modified organopolysiloxanes for cosmetic use (title; abstract; [0001]).  Iimura teaches arginine as a preferred amino acid (See [0008][0095]).  Iimura teaches at [0095] an arginine modified organopolysiloxane.  Iimura teaches applicants' instantly elected species of structural unit W, see [0097] where a = 3, d = 0, e = 0, and n = 1.  (See [0011], [0022]-[0024], [0094]-[0095]).  
Iimura teaches at [0095] an arginine modified organopolysiloxane represented by the structure 8.  The structure 8 has a moiety called QArg. In paragraph [0097] there is a structure labeled QArg group.  In this structure when the value of a =3 there are 3 (–CH2) groups at the upper left end of the structure.  When the value of d=0 the entity in parantheses next to the d does not exist.  When the value of e=0 the 2) group in the parentheses next to the n.    This is the elected species of A.  It is attached to an NH and that is in turn attached to an amino acid.  In structure 8 at [5] the QArg is attached to a silicon which is in turn attached to a methyl group which is the elected species of R1  in the structural unit of W.
Further, Iimura teaches that the organopolysiloxanes may contain applicants' instantly elected species of structural unit U, see [0095] where R1' = an unsubstituted C1-20 alkyl (i.e. C1 or methyl in applicants' elected species) ([0020], [0116], [0125]).  (See claims 1-4, 13).  Iimura teaches that the organopolysiloxane can contain both the structural unit U and the structural unit W, but Iimura teaches a preference for a prevalence of structural unit U over structural unit W since x' = 5-1000 (corresponding to R1', or structural unit U) whereas y' = 0-100 (corresponding to Q', or structural unit W) (See [0025]-[0026], [0095]).  
Regarding claim 12, Iimura teaches that a group having the structure of formula (II) can be bonded to the end of the organopolysiloxane (e.g., -CH2CH2Si(CH3)2-[OSi(CH3)2]t-OSi(CH3)3), which reads on the limitation of instant claim 12.  Note that Iimura teaches t can be an integer of up to 500 ([0010]).  
Iimura teaches the use of and content of its amino acid-modified organopolysiloxane in a cosmetic product.  Iimura teaches that its organopolysiloxane can be used as a beautifying agent, like a conditioning agent, and improves the properties and handling of the cosmetic products into which it is incoroporated. (See [0005-6], [0103], [0229]).  Specifically, the amino acid-modified organopolysiloxanes exhibit excellent conditioning effects (for example, improved hair combability and improved tactile sensation of hair), an excellent moisturizing effect, an excellent capacity to prevent static electrification, improved foaming properties, improved rinsing properties, and improvement of the sticky sensation on the skin. (See [0229]).  
Iimura also teaches that the content in a cosmetic product of the above-described cosmetic ingredients that are typically used in cosmetic products will vary as a function of the type, application, 
	IImura does not teach a microcapsule and does not teach a serine as the silylated amino acid.  These deficiencies are made up for with the teachings of Cavazutti et al. and Yoshioka et al.
	Cavazutti et al. (Cavazutti) teaches a cosmetic that contains water, oils, alkylcellulose and a moisturizer or humectant that provides a good aesthetic effect when applied to skin or lips. (See Abstract and [0001]-[0006]).  Cavazutti teaches that in its cosmetic composition, arginine and serine are both humectants or moisturizers and are therefore equivalent. (See [0723]).  Serine is the elected species of amino acid.
	Yoshioka et al. (Yoshioka) teaches an oil-in-water type cosmetic that contains a microcapsule that contains a core material of UVA and UVB absorbents and metal oxide pigments and a microcapsule wall film of a polymer of organopolysiloxane and silylated peptide as a wall film. (See Abstract).  Yoshioka teaches that its cosmetic that contains the microcapsule with a wall film of a polymer of organopolysiloxane and silylated peptide has the advantage of protecting the skin from an ultraviolet absorbent because there is no direct contact with the skin and there is good feeling in application to the skin despite containing a metal oxide pigment since it is contained in the microcapsule. (See Abstract).  
	A microcapsule is called for in instant claims 9, 10, 12 and 17.  Yoshioka teaches that a capsule wall made of a silylated peptide (peptides being made of amino acids) and organopolysiloxane is a suitable and successful material for a microcapsule wall in a cosmetic.     
It would be prima facie obvious for a skilled artisan making the IImura amino acid-modified organopolysiloxanes for cosmetic use to substitute serine for arginine because not only are arginine and serine both amino acids, they both function as humectants or moisturizers and are taught to be so Therefore, it would be obvious for arginine to be substituted with serine as taught by Cavazutti.  
It would be prima facie obvious for a skilled artisan making the Iimura amino acid-modified organopolysiloxanes for cosmetic use have them constitute microcapsule walls so that the skin can be protected from the cosmetic active ingredients as taught by Yoshioka and in light of Iimura’s teaching  that its organopolysiloxane is a beautifying agent that can be used in a cosmetic product in many ways to improve the products properties and handling.  


Conclusion
No claims are allowed.   
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616